Citation Nr: 9935068	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-40 105	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In June 1996, the 
veteran was afforded a hearing before the undersigned Board 
member.  In October 1996, the Board denied his claims of 
entitlement to service connection for dysentery and residuals 
of Agent Orange exposure and remanded his claims for service 
connection for post-traumatic stress disorder (PTSD) and 
malaria to the RO for further development.


REMAND

Regarding the issue of entitlement to service connection for 
malaria, in its October 1996 remand, the Board noted that the 
September 1994 statement of the case did not provide the laws 
and regulations regarding finality of previously denied 
issues.  The Board directed the RO to readjudicate the claim 
and, if necessary, issue a supplemental statement of the case 
(SSOC) that included the laws and regulations regarding 
finality of previous decisions.  However, the July 1999 SSOC 
does not provide the laws and regulations regarding finality 
of previously denied issues.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Also, in the October 1996 remand, the Board directed the RO 
to obtain from the Social Security Administration (SSA) a 
copy of any disability determination it made concerning the 
veteran and copies of the medical records upon which any such 
award was based.  While an August 1998 printout from the 
Social Security Administration (SSA) database indicates that 
disability benefits were denied, in a July 1999 statement, 
the veteran advised the RO that SSA had judged him totally 
disabled and he received regular SSA disability award 
benefits.  However, the claims folder does not currently 
include any medical or vocational records associated with 
veteran's SSA disability benefits award (or denial of 
benefits), nor does it appear that the RO has attempted to 
obtain such records since being informed of the veteran's 
award.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Medical or vocational records, if any, associated with the 
veteran's SSA disability benefits claim might be material in 
deciding the appellate issues; and, consequently, the RO 
should attempt to obtain them prior to final appellate 
consideration.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992), Masors v. Derwinski, 2 Vet. App. 181, 187-89 (1992), 
and Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 (1992), 
wherein the court held that VA breached its statutory duty to 
assist by failing to obtain SSA records.

Accordingly, in the interest of due process, the veteran's 
claims must be REMANDED to the RO for the following actions: 

1. The RO should obtain from the Social 
Security Administration a copy of any 
disability determination it has made 
concerning the veteran, and copies of 
the medical records upon which any 
such award (or denial of benefits) was 
based.

2. Upon receipt of the above, the RO 
should undertake any additional 
development deemed appropriate and 
then readjudicate the issue of service 
connection for PTSD and the issue of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
malaria.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be issued a 
supplemental statement of the case 
that includes laws and regulations 
regarding finality of previous 
decisions and be afforded a reasonable 
opportunity to reply.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












